UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 15, 2015 (May 11, 2015) Lucas Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 001-32508 20-2660243 (State or other jurisdiction of incorporation) (Commission FileNumber) (I.R.S. Employer Identification No.) 3555 Timmons Lane, Suite1550,Houston,Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (713) 528-1881 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01TERMINATION OF A MATERIAL DEFINITIVE AGREEMENT On May 11, 2015, the non-binding letter of intent (the “Letter of Intent”) previously entered into between Victory Energy Corporation (“Victory”) and Lucas Energy, Inc. (“we”, “us”, the “Company” and “Lucas”) as announced in the Current Report on Form 8-K filed by us on February 4, 2015, was terminated.The Letter of Intent provided that either party could terminate the Letter of Intent by written notification to the other party for any reason.As previously disclosed, the Letter of Intent contemplated the combination of the businesses of the Company and Victory by way of a merger (the “Proposed Business Combination”).In conjunction with the termination and pursuant to the Pre-Merger Loan and Funding Agreement between the Company and Victory dated February 26, 2015 (the “Loan Agreement”), Victory will not extend further credit to Lucas.We and Victory are currently in the process of negotiating a mutually agreeable unwinding of the steps previously taken in anticipation of the Proposed Business Combination. ITEM 7.01REGULATION FD DISCLOSURE On May 15, 2015, the Company issued a press release announcing the termination of the Letter of Intent. The press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. In accordance with General Instruction B.2 of Form 8-K, the foregoing information, including Exhibit 99.1 shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall such information and Exhibit be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS EXHIBIT NO. DESCRIPTION Press Release Dated May 15, 2015 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LUCAS ENERGY, INC. By:/s/ Anthony C. Schnur Name: Anthony C. Schnur Title:Chief Executive Officer Date: May 15, 2015 EXHIBIT INDEX EXHIBIT NO. DESCRIPTION Press Release Dated May 15, 2015
